Exhibit 10.1

LOGO [g20388img01.jpg]

CONFIDENTIAL

October 9, 2007

David Jenkins

[Home Address]

 

Re:

   Separation Agreement and Consulting Arrangement

Dear David:

As we have discussed, your employment with McCormick & Schmick’s Seafood
Restaurants, Inc. (the “Company”) is terminating effective on October 27, 2007
(the “Termination Date”). On behalf of the Company, I want to thank you for your
service and to wish you luck in your transition from the Company.

In order to provide for an orderly and amicable transition, the Company would
like to enter into a two month consulting arrangement with you under the terms
provided in the Separation Agreement (the “Agreement”) that is set forth in
Section A of this letter below. Under this Agreement, if you accept it, you
would be paid an amount equivalent to your current base salary through
December 31, 2007 in return for your continued availability to consult on an
as-needed basis regarding transitional matters through the end of this calendar
year. As a condition of this arrangement, you would agree to the terms and
conditions set out below which include a general release of any legal claims
relating to your employment with the Company and the termination of that
employment.

Regardless of whether you choose to enter into this Agreement, your employment
with the Company will terminate effective October 27, 2007. On that date, you
will receive all final wages that may be due to you, and payment for any
accrued, unused vacation that you may have.

A. Separation Agreement

1. Consulting Relationship

If you accept the terms of this Agreement, you will be engaged as a consultant
to the Company from October 28, 2007 through December 31, 2007. During this
period you will perform only such work as may be expressly requested by the
Company. It is expected that this work will be limited to occasional telephone
and/or email consultation regarding transitional activities. You agree that you
will respond to inquiries from the Company regarding transitional issues in good
faith and in a prompt and helpful fashion. This consulting relationship should
not

 

720 S.W. Washington * Suite 550 * Portland, OR 97205-3507 * (503) 226-3440 * Fax
(503) 228-5074



--------------------------------------------------------------------------------

prevent you from taking other work during the consulting period, so long as you
remain available to provide consulting services as described above. Your income
from these consulting services will be reported by the Company on an IRS form
1099 and will not be subject to income tax withholdings by the Company. You are
solely responsible for all income tax that may be due as a result of such
payments. Payments will be made on or about every two weeks during the
consulting engagement.

2. Benefits

2.1 Health and Medical Benefits

Your regular health coverage will continue through October 31, 2007. Pursuant to
a federal law that is referred to as COBRA, you may, if eligible, continue your
group health benefits for a period of eighteen (18) months from the termination
of your employment. Subject to the terms of this Agreement, and assuming you
elect to receive continuation coverage under COBRA, the Company will, upon your
written request, pay your COBRA premiums for coverage for you through
December 31, 2007. You will receive additional information explaining options
under COBRA in separate correspondence.

2.2 Other Benefit Plans and Stock Options

Except for group health benefits described above, effective upon your
Termination Date, you will cease participation in all benefit plans and programs
of the Company, including, but not limited to, vacation and any other paid time
off programs. As provided under your existing agreements with the Company, you
will forfeit 3,333 shares of restricted stock at October 27, 2007, which is the
unvested portion of your May 23, 2006 restricted stock award.

3. Release of Claims

In consideration for this arrangement, which includes significant consideration
which you would not otherwise receive, you agree to fully release and discharge
the Company, including, without limitation, all of the Company’s related
corporations, affiliates, joint ventures, partnerships, current and former
directors, officers, employees, agents, insurers, shareholders, representatives,
and assigns, from any and all liability, damages, claims, or causes of action,
direct or indirect, known or unknown, relating in any way to your employment
with the Company or the termination of that employment. This means that you are
waiving and releasing all legal claims you may have relating to your employment
at the Company.

This release includes, but is not limited to, any claims for additional
compensation, reimbursement, benefits, or wages in any form, damages,
reemployment, or reinstatement. This release also includes, but is not limited
to, all claims under any state or federal laws, including ERISA, 29 USC § 1001
et seq., Title VII of the Civil Rights Act of 1964, 42 USC § 2000e as amended,
the Post Civil War Civil Rights Acts, 42 USC §§ 1981-88, the Civil Rights Act of
1991, the Equal Pay Act, the Age Discrimination in Employment Act, the Americans
With Disabilities Act, the Federal Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act, the Rehabilitation Act of 1973, the
Uniformed Services

 

720 S.W. Washington * Suite 550 * Portland, OR 97205-3507 * (503) 226-3440 * Fax
(503) 228-5074



--------------------------------------------------------------------------------

Employment and Reemployment Rights Act, the Fair Labor Standards Act, Executive
Order 11246, and all other laws and contract, tort or other common law or
statutory law theories and all labor, employment or wage laws of Oregon or any
other state. You further covenant that, except for any claim to enforce your
rights under the terms of this Agreement, you will not assert any claim against
the Company arising out of or relating to your consulting arrangement with the
Company as described in this Agreement.

Nothing in this Agreement, including this release, will affect any vested
retirement benefits, if any, or either party’s ability to enforce or to
challenge the enforceability of this Agreement.

4. Confidential and Proprietary Information, Return of Company Property

You agree to keep confidential all proprietary or confidential information
obtained by you during the course of your employment with the Company or during
the course of your consulting relationship. You further agree that prior to the
termination of your employment on October 27, 2007 you will return all Company
property, including, but not limited to, all laptop computers, computer
equipment, keys, cell phones, and other portable communication and/or computing
devices, and all the Company’s confidential or proprietary information of any
kind whether stored electronically or on hard copy.

5. Non-Disparagement

You agree that you will not make any disparaging comments or statements
regarding the Company, its business, or its employees.

6. Non-Solicitation

You agree that for twelve (12) months following your termination date, you will
not directly or indirectly, solicit or entice, any employee of the Company to
leave their employment with the Company.

7. Cooperation in Litigation

You agree that during the course of the consulting arrangement described in
Section A.1 above you may be requested to assist in litigation matters involving
the Company, and that you will fully cooperate in doing so with no expectation
of further payment. You further agree that after the expiration of the
consulting arrangement described above you will cooperate in providing
responsive assistance in such matters at an hourly rate to be determined based
on your base salary at the time of your termination. However, you further agree
that there shall be no requirement or expectation of payment for time spent
testifying in any proceeding pursuant to subpoena and that nothing in this
Agreement is intended or should be construed to prevent you from truthfully
testifying under oath in response to any subpoena.

 

720 S.W. Washington * Suite 550 * Portland, OR 97205-3507 * (503) 226-3440 * Fax
(503) 228-5074



--------------------------------------------------------------------------------

8. Dispute Resolution

This Agreement shall be construed in accordance with and governed by the
statutes and common law of the State of Oregon. Any disputes arising in
connection with the terms or enforcement of this Agreement shall be resolved by
confidential mediation or binding arbitration in accordance with the procedures
of the American Arbitration Association or other procedures agreed upon by you
and the Company. The costs of mediation and arbitration shall be borne equally
by you and the Company. In accordance with applicable law, this arbitration
provision shall not apply to any action challenging the enforceability of the
release agreement under the Older Workers Benefit Protection Act.

9. Acknowledgements and Time for Consideration

You acknowledge that this Agreement contains the entire agreement and
understanding between you and the Company and supersedes and replaces all prior
negotiations and agreements concerning the subjects of this Agreement. You
acknowledge that (a) you have read the Agreement and understand the effect of
your release and that you are releasing legal claims that you may have; (b) you
have had adequate time to consider this Agreement as set forth in this Section
below; (c) as consideration for executing this Agreement, you have been offered
consideration to which you would not otherwise be entitled; and that (d) you are
recommended to review this Agreement with an attorney of your choice.

You acknowledge that the Company provided you this Agreement on October 9, 2007.
You have a period of at least twenty-one days (21) days from this date to
consider whether to enter into this Agreement. You further acknowledge that you
understand that you may choose to enter into this Agreement at any time prior to
the expiration of the 21 day period. In the event you have not executed this
Agreement by the expiration of the offer period on October 30, 2007, the offer
shall expire. You may execute this Agreement at any time during this
consideration period.

You will also have a period of seven (7) days from the date of your execution of
this Agreement in which you may revoke the Agreement. Notice of this revocation
shall be made to Marit Cadwell in Human Resources. In the event you do not
exercise your right to revoke this Agreement, this Agreement shall become
effective and irrevocable on the date immediately following the seven-day
(7) revocation period described above.

On behalf of the Company, I wish you the best during this period of transition.

 

Sincerely,

/s/ Doug Schmick

Doug Schmick

 

720 S.W. Washington * Suite 550 * Portland, OR 97205-3507 * (503) 226-3440 * Fax
(503) 228-5074



--------------------------------------------------------------------------------

I have read and understand the foregoing Agreement and, by signing below, I
voluntarily enter into this Agreement and understand that I am waiving and
releasing legal claims that I may have in exchange for the consideration
described in this Agreement.

Accepted October 16, 2007

 

/s/ Dave Jenkins

Signature – Dave Jenkins

 

720 S.W. Washington * Suite 550 * Portland, OR 97205-3507 * (503) 226-3440 * Fax
(503) 228-5074